Scott, J.
On the 13th day of August, 1879, there was a cause pending, before Frank M. Bacon, a justice of the peace for Keyser township, DeKalb county, Indiana.
During the trial, Wagner used certain language to the justice, which said justice considered a contempt of court, and the justice asked him to purge himself from such contempt, which Wagner refused to do. Whereupon said justice assessed a fine against said Wagner, for such contempt, in the sum of five dollars, and rendered judgment *43against Mm for five dollars and costs, and that he be committed “ until the fine be paid or replevied.”
‘Wagner filed a bond, and appealed to the circuit court. The circuit court, on motion, dismissed the appeal for the reason that no appeal would lie from a justice in such a case. Wagner excepted, and appeals to this court.
We are of opinion that an appeal will lie from a justice in cases of contempt. Whittem v. The State, 36 Ind. 196; The State v. Newton, 62 Ind. 517. The court erred in dismissing the appeal.
The judgment of the circuit court is reversed, with instructions to overrule the motion to dismiss the appeal.